DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:   
Claims 2 and 6 recites the limitation “the first semiconductor layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 should read “a first semiconductor layer.”
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0295033 to Yoshida.
Regarding claim 1, Yoshida illustrates in at least figures 1-2C with associated text:
An semiconductor device, comprising:
a substrate layer 101;
a first semiconductor layer 115 formed over the substrate layer;
a dielectric layer 112, 125 [0116], 129 filling a gap between the semiconductor layer and the substrate layer, on end faces of the semiconductor layer, and on a top surface of the semiconductor layer.
Regarding claim 2, Yoshida illustrates in figure 2A a second semiconductor layer 122 formed on the first semiconductor layer 115 and under the dielectric layer 129.
Regarding claim 6, Yoshida illustrates in figure 2A a hardmask layer 124 formed over the first semiconductor layer and under the dielectric layer.
Regarding claim 7, Yoshida illustrates in figures 2A-2C the first semiconductor layer is a fin structure.

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8-16, the current prior art does not illustrate “a second semiconductor layer, formed over the substrate layer, having a second thickness that is different from the first thickness; and
a second dielectric layer filling a gap between the first semiconductor layer and the substrate layer, on end faces of the first semiconductor layer, and on a top surface of the first semiconductor layer.”
Regarding claims 17-20, the current prior art does not illustrate “a second semiconductor layer formed on the first semiconductor layer, wherein the first semiconductor layer is formed from a first semiconductor material and the second semiconductor layer is formed from a second semiconductor material that has a lattice constant that is different from a lattice constant of the first semiconductor layer; and 
a dielectric layer filling a gap between the substrate layer and the first and second semiconductor layers, on end faces of the first and second semiconductor layers, and on a top surface of the semiconductor layers.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 4,513,397 to Ipri et al. illustrates at least claim 1.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738